NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            02-DEC-2021
                                            01:32 PM
                                            Dkt. 35 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 ALFRED ULAT, Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                         WAILUKU DIVISION
                    (CASE NO. 2DTC-21-001354)

        ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
  (By:    Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
            Upon consideration of the Stipulation for Dismissal of
Appeal, filed October 28, 2021, by Defendant-Appellant Alfred
Ulat (Ulat), the papers in support, and the record, it appears
that the parties stipulate to dismiss this docketed appeal, under
Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(b), and
attached to the stipulation is Ulat's declaration showing he
understands the consequences of voluntary dismissal, consistent
with HRAP Rule 42(c).
            Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal is dismissed
without prejudice.
            IT IS FURTHER ORDERED that all pending motions are
dismissed.
            DATED: Honolulu, Hawai#i, December 2, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge